              Case 18-12491-CTG              Doc 2375        Filed 05/12/21         Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          :     Chapter 11
                                                                :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :                              Case No. 18-12491 (CSS)
                                                                :     (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                      Related Doc. No. 2343
                                                                :
--------------------------------------------------------------- x

        CERTIFICATE OF NO OBJECTION REGARDING THE SEVENTH
     COMBINED MONTHLY AND FINAL APPLICATION OF M. J. RENICK &
    ASSOCIATESS LLC, AS FEE EXAMINER, FOR COMPENSATION AND FOR
     REIMBURSEMENT OF EXPENSES FOR THE INTERIM PERIOD FROM
               DECEMBER 10, 2018 THROUGH APRIL 8, 2021

         The undersigned hereby certifies that he has received no formal or informal objec-
 tion or response to the Seventh Combined Monthly and Final Fee Application of M. J.
 Renick & Associates LLC, as Fee Examiner, for Compensation and for Reimburse-
 ment of Expenses for the Final Period from December 10, 2018 through April 8, 2021
 [Docket No. 2343] (the “Application”) filed on behalf of the undersigned on April 19,
 2021. The undersigned further certifies that he has reviewed the docket in these cases and
 that no objection or response to the Application appears thereon. The notice attached to


 1 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identi-
 fication number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilita-
 tion Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895),
 Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC
 (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties
 at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise
 Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
 (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital
 of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
 Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Prom-
 ise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt
 Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104),
 Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreve-
 port, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
 Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alex-
 ius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535),
 Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947),
 LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Reju-
 venation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
 Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of
 notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
         Case 18-12491-CTG         Doc 2375    Filed 05/12/21    Page 2 of 2




the Application established a deadline of May 10, 2021 at 4:00 p.m. (Eastern Time) for
filing and service of objections or responses to the Application.

Dated: May 11, 2021                               M.J. Renick & Associates LLC
       New Rochelle, New York

                                                  /s/M. Jacob Renick
                                                  M. Jacob Renick
                                                  51 Seacord Road
                                                  New Rochelle, NY 10804
                                                  Telephone: (914) 813-0880
                                                  Facsimile: (914) 840-8590
                                                  E-mail:     jrenick@mjrenick.com

                                                  Fee Examiner




                                           2
